                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION




UNITED STATES OF AMERICA


      V                                         CR 493-0082-12


JAMES CLIFFORD WILLIAMS




                                     ORDER




      Before the Court is Defendant's motion to seal Exhibits A-D


to his motion to reduce sentence pursuant to the First Step Act of

2018, which was filed on November 15, 2019.          For good cause shown,

IT IS HEREBY ORDERED that the motion to seal (doc. 986) is GRANTED.

The   Clerk   is    directed    to   docket   and   seal   Exhibits   A-D   to


Defendant's First Step motion.

      ORDER ENTERED at Augusta, Georgia, this               day of December,

2019.




                                          J. RANE^L HALL,/CHIEF JUDGE
                                          UNITE^STATES DISTRICT COURT
                                         "S0UTT5ERN DISTRICT OF GEORGIA
